DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 4, 6, 10-13, 17-18, 24, 29, 31, 34, 36, 37, 39, 44 and 51-55.
Claims 2, 5, 7-9, 14-16, 19-23, 25-28, 30, 32-33, 35, 38, 40-43 and 45-50.

Claim Objections
Claims 29 and 37 are objected to because of the following informalities:  
Claim 29, lines 7, 9 and 10 recite “the second finger” change to -- the at least one second finger--.  
Claim 37, line 2 recites “the first and second insertions” change to the first and second intermediate portions-- to be consistent with antecedent described in claim 36.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 13, 17, 18, 24 and 51-53 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee (United States Patent 10,096,920).
With respect to Claim 1:
Lee discloses a power terminal (FIG. 14, 20c) for use in a connector (FIG. 13, 100c), the power terminal (20c) comprising: 
a first plurality (FIG. 14, see notation for three) of first fingers (FIG. 14, 2127 see notation) comprising first ends (FIG. 14, see notation) spaced apart from each other (FIG. 14, see notation) in a first direction (FIG. 14, see notation X) and second ends (FIG. 14, see notation) connected to each other (FIG. 14, 2126); 
and a second plurality (FIG. 14, see notation for two) of second fingers (FIG. 14, 2127 see notation) comprising first ends (FIG. 14, see notation) spaced apart from each other in the first direction (FIG. 14, see notation X) and second ends (FIG. 14, see notation) connected to each other (FIG. 14, 2126), 
wherein: the first ends (FIG. 14, see notation) of the second fingers (FIG. 14, 2127 see notation) are spaced apart from the first ends (FIG. 14, see notation) of the first fingers (FIG. 14, 2127 see notation) in a second direction (FIG. 14, see notation Y), perpendicular to the first direction (FIG. 14, see notation X), the first plurality (three) is greater in number than the second plurality (two), the second ends (FIG. 14, see notation) of the first fingers (FIG. 14, 2127 see notation) are electrically connected to the second ends (FIG. 14, see notation) of the second fingers (FIG. 14, 2127 see notation) at a joint region (FIG. 14, 2126), and the first ends (FIG. 14, see notation) of the first fingers (FIG. 14, 2127 see notation) have first contact points (FIG. 14, see notation) configured to contact a first side of a card (Column 8, lines 12-16), and the first ends (FIG. 14, see notation) of the second fingers (FIG. 14, see notation) have second contact points (FIG. 14, see notation) configured to contact the first side of the card (Column 8, lines 12-16), the first contact points (FIG. 14, see notation) being different from the second contact points (FIG. 14, see notation).
[AltContent: textbox (2nd contact points)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st contact points)][AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (1st ends)][AltContent: textbox (1st ends)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd ends)][AltContent: arrow][AltContent: textbox (2nd plurality of 2nd fingers)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st plurality of 1st fingers)]
    PNG
    media_image1.png
    476
    698
    media_image1.png
    Greyscale

With respect to Claim 4: 
Lee discloses the terminal, wherein a length (FIG. 16, see notation d1) of the first fingers (FIG. 16, see notation) is less than a length (FIG. 16, see notation d2) of the second fingers (FIG. 16, see notation).
[AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow][AltContent: textbox (2nd fingers)][AltContent: textbox (hook-shape 1st ends)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (main body)][AltContent: arrow][AltContent: textbox (1st fingers)][AltContent: textbox (d2)][AltContent: textbox (d1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    501
    875
    media_image2.png
    Greyscale

With respect to Claim 6: 
Lee discloses the terminal (FIG. 14, 20c), wherein: at least one of the second fingers (FIG. 16, see notation) comprises an elongate straight main body (FIG. 16, see notation) and a hook-shaped first end (FIG. 16, see notation) connected to the straight main body (FIG. 16, see notation), and the second contact point (FIG. 16, see notation) of the at least one of the second fingers (FIG. 16, see notation) is on the hook-shaped first end (FIG. 16, see notation).
With respect to Claim 13: 
Lee discloses the terminal (FIG. 13, 20c), in combination with an insulative housing (FIG. 13, 10c) in which the first fingers (FIG. 14, see notation) and the second fingers (FIG. 14, see notation) are disposed, wherein the insulative housing (FIG. 13, 10c) comprises: at least one opening (FIG. 13, 12) exposing the first and second contact points (FIG. 14, see notation), and a slot (FIG. 4A&5, 122) configured to receive the card therein (Column 4, lines 6-13).
With respect to Claim 17:
Lee discloses a power terminal assembly (FIG. 13, 20c) for a card edge connector (FIG. 13, 10c), the terminal assembly (20c) comprising: 
first (FIG. 14, see notation) and second (FIG. 14, see notation) terminals; 
and an insulative housing (FIG. 13, 10c) supporting the first (FIG. 14, see notation) and second terminals (FIG. 14, see notation), wherein: each of the first (FIG. 14, see notation) and second (FIG. 14, see notation) terminals comprises: 
a first plurality (FIG. 14, see notation three) of first fingers (FIG. 14, see notation) comprising first ends (FIG. 14, see notation) spaced apart from each other in a first direction (FIG. 14, see notation X) and second ends (FIG. 14, see notation) connected to each other, and 
a second plurality (FIG. 14, see notation two) of second fingers (FIG. 14, see notation) comprising first ends (FIG. 14, see notation) spaced apart from each other in the first direction (FIG. 14, see notation X) and second ends (FIG. 14, see notation) connected to each other, for each of the first (FIG. 14, see notation) and second (FIG. 14, see notation) terminals: 
the first ends (FIG. 14, see notation) of the second fingers (FIG. 14, see notation) are spaced apart from the first ends (FIG. 14, see notation) of the first fingers (FIG. 14, see notation) in a second direction (FIG. 14, see notation Y), perpendicular to the first direction (FIG. 14, see notation X), the first plurality (three) is greater in number than the second plurality (two), and the second ends (FIG. 14, see notation) of the first fingers (FIG. 14, see notation) are electrically connected to the second ends (FIG. 14, see notation) of the second fingers (FIG. 14, see notation) at a joint region (FIG. 14, 2126), for the first terminal (FIG. 14, see notation), the first ends (FIG. 14, see notation) of the first fingers (FIG. 14, see notation) have first contact points (FIG. 14, see notation) configured to contact a first side of a card (Column 8, lines 12-16), and the first ends (FIG. 14, see notation) of the second fingers (FIG. 14, see notation) have second contact points (FIG. 14, see notation) configured to contact the first side of the card (Column 8, lines 12-16), the first contact points (FIG. 14, see notation) being different from the second contact points (FIG. 14, see notation), for the second terminal (FIG. 14, see notation), the first ends (FIG. 14, see notation) of the first fingers (FIG. 14, see notation) have first contact points (FIG. 14, see notation) configured to contact a second side of the card (Column 8, lines 12-16), and the first ends (FIG. 14, see notation) of the second fingers (FIG. 14, see notation) have second contact points (FIG. 14, see notation) configured to contact the second side (FIG. 14, see notation) of the card (Column 8, lines 12-16), the first contact points (FIG. 14, see notation) being different from the second contact points (FIG. 14, see notation), and a portion (FIG. 13, see back ends) of each of the first (FIG. 14, see notation) and second (FIG. 14, see notation) terminals is disposed in the insulative housing (FIG. 13, see notation 10c) such that the first (FIG. 14, see notation) and second (FIG. 14, see notation) contact points of the second terminal (FIG. 14, see notation) face the first and second contact points (FIG. 16, see notation) of the first terminal (FIG. 16, see notation) across a gap (FIG. 16, see notation).
With respect to Claim 18: 
Lee discloses the terminal assembly (FIG. 14, 20c), 
wherein: the second fingers (FIG. 16, see notation) comprise elongate straight main bodies (FIG. 16, see notation) and hook-shaped (FIG. 16, see notation) first ends (FIG. 16, see notation) connected to respective straight main bodies (FIG. 16, see notation), and the second contact points (FIG. 16, see notation) of the second fingers (FIG. 16, see notation) are on the hook-shaped first ends (FIG. 16, see notation).
With respect to Claim 24: 
Lee discloses the terminal assembly (FIG. 14, 14), wherein the insulative housing (FIG. 13, 10c) comprises: openings (FIG. 13, 12) exposing the first and second contact points (FIG. 4A, 21) of the first and second terminals (FIG. 4A, 21), and a slot (FIG. 4A, see slot to the right) (FIG. 4A/5, 122) configured to receive the card (Column 8, lines 12-16) therein, the slot comprising the gap (FIG. 4A/5, 122).
With respect to Claim 51: 
Lee discloses the terminal, wherein: the hook-shaped (FIG. 16, see notation) first end (FIG. 16, see notation) comprises a convex surface (FIG. 16, see notation); and the second contact point (FIG. 16, see notation) of the at least one of the second fingers (FIG. 16, see notation) is on the convex surface (FIG. 16, see notation) of the hook-shaped first end (FIG. 16, see notation).
With respect to Claim 52: 
Lee discloses the terminal assembly, wherein: the hook-shaped (FIG. 16, see notation) first ends (FIG. 16, see notation) comprise convex surfaces (FIG. 16, see notation); and the second contact points (FIG. 16, see notation) of the second fingers (FIG. 16, see notation) are on the convex surfaces (FIG. 16, see notation) of the hook-shaped first ends (FIG. 16, see notation).
With respect to Claim 53: 
Lee discloses the terminal assembly, wherein the slot (FIG. 4A, see notation) has a closed end (FIG. 4A, see notation) configured to limit an insertion distance of the card into the slot (FIG. 5, 122) (Column 8, lines 12-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (United States Patent 10,096,920) in view of Ito et al. (United States Patent 6,652,322).
With respect to Claim 10: 
Lee discloses the terminal (FIG. 14, 20c), wherein at least one of the second fingers (FIG. 16, see notation) comprises an elongate straight main body (FIG. 16, see notation) and a hook-shaped first end (FIG. 16, see notation) connected to the straight main body (FIG. 16, see notation).
Lee does not expressly disclose the hook-shaped first end having an opening facing the joint region.
However, Ito teaches the hook-shaped first end (FIG. 9, see notation) having an opening (FIG. 9, see notation) facing the joint region (FIG. 9, see notation) (Column 2, lines 20-33).
[AltContent: textbox (Joint region)][AltContent: arrow][AltContent: textbox (hooked-shaped 1st end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (opening)][AltContent: textbox (1st terminal portion)][AltContent: arrow]
    PNG
    media_image3.png
    570
    943
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Ito and provide the hook-shaped first end having an opening facing the joint region so as to prevent entanglement between the contact point section of adjacent contact pieces by extending a distal end portion. (Ito, Column 2, lines 6-33).

Claim(s) 29, 31, 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (United States Patent 10,096,920) in view of Ngo et al. (CN 102804512).
 With respect to Claim 29:
Lee discloses a power terminal (FIG. 2, 20) for a connector (FIG. 1, 100), the power terminal (FIG. 2, 20) comprising: 
a first conductive sheet (FIG. 3, see notation) comprising at least two first fingers (FIG. 3, 2124) comprising first ends (FIG. 3, see notation) spaced apart from each other and second ends (FIG. 3, see notation) connected to each other; 
a second conductive sheet (FIG. 3, see notation) comprising at least a second finger (FIG. 3, 2121) comprising a first end (FIG. 3, see notation) and a second end (FIG. 3, see notation), 
wherein: the first ends (FIG. 3, see notation) of the first and second fingers (FIG. 3; 2121, 2124) each have a contact surface (FIG. 3, see notation) thereon, the first end (FIG. 3, see notation) of the at least one second finger (FIG. 3, 2121) is positioned in a space (FIG. 3, see notation) between the first ends (FIG. 3, see notation) of adjacent ones of the first fingers (FIG. 3, 2124), the at least one second finger (FIG. 3, 2121) comprises: 
a first segment (FIG. 3, shaded area see notation) comprising the first end (FIG. 3, see notation) of the at least one second finger (FIG. 3, 2121) and having a first average width (FIG. 3), and 
[AltContent: textbox (contact surfaces)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: roundedrect][AltContent: connector][AltContent: textbox (2nd conductive sheet)][AltContent: connector][AltContent: connector][AltContent: textbox (1st ends)][AltContent: connector][AltContent: ][AltContent: textbox (space)][AltContent: connector][AltContent: connector][AltContent: textbox (2nd segment)][AltContent: textbox (1st conductive sheet)][AltContent: connector][AltContent: textbox (1st segment)][AltContent: textbox (1st ends)][AltContent: connector][AltContent: textbox (2nd ends)]
    PNG
    media_image4.png
    428
    674
    media_image4.png
    Greyscale

a second segment (FIG. 3, shaded area see notation) joined to the first segment (FIG. 3, see notation) and having a second average width (FIG. 3, see notation d3).                                                                                                                                                                                                          Lee does not expressly disclose a second segment having a second average width greater than the first average width.
However, Ngo teaches a second segment (FIG. 7A, see notation) having a second average width (above FIG. 7A, see notation d3) greater than the first average width (above FIG. 7A, see notation d2).
[AltContent: textbox (2nd segment)][AltContent: textbox (1st segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (d3)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: textbox (d1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (d2)][AltContent: textbox (Z)][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    419
    626
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Ngo and provide a second segment having a second average width greater than the first average width so as “to provide an electrical connector for reducing pin to correspondingly reduce the connector occupies space on the circuit board.” (Ngo, Description, sheet 2, [0006], lines 1-2).
With respect to Claim 31: 
Lee in view of Ngo discloses the terminal (FIG. 3, 20), wherein a width at the first end (Lee, FIG. 3, see notation) of at least one of the first fingers end (Lee, FIG. 3, 2124) is within 10% of a width at the first end (Lee, FIG. 3, see notation) of the second finger (Lee, FIG. 3, 2121), each of the widths at the first ends (Lee, FIG. 3, see notation) of the at least one first finger (Lee, FIG. 3, 2124) and the second finger (Lee, FIG. 3, 2121) being a dimension parallel to the row direction.
With respect to Claim 34: 
Lee in view of Ngo discloses a terminal assembly (Lee, FIG. 1, 20) comprising a plurality of terminals (Lee, FIG. 1, 20) in combination with an insulative member (Lee, FIG. 1, 10), wherein: the plurality of terminals (Lee, FIG. 1, 20) comprise a first terminal (Lee, FIG. 1, 20) and a second terminal (Lee, FIG. 1, 20’), the insulative member (Lee, FIG. 1, 10) is attached to the first terminal (Lee, FIG. 1, 20) and the second terminal (Lee, FIG. 1, 20’), such that contact surfaces (Lee, FIG. 2, see notation) of the second terminal (Lee, FIG. 4A, 20’) face contact surfaces (Lee, FIG. 3/4, see notation) of the first terminal (Lee, FIG. 4A, 20) across a gap (Lee, FIG. 4A, see notation).
With respect to Claim 36: 
Lee in view of Ngo discloses the terminal assembly (Lee, FIG. 1, 20), wherein: the second terminal (Lee, FIG. 1, 20’) comprises a pair of first fingers (Lee, FIG. 3, see notation 2124) and a second finger (Lee, FIG. 3, 2121), the second fingers (Lee, FIG. 3, 2121) of the first and second terminals (Lee, FIG. 3; 20, 20’) have intermediate portions (Lee, FIG. 4A, see notation shaded area) that face each other across the gap (Lee, FIG. 4A, see gap), and a card-receiving slot (FIG. 1, 122) is between the intermediate portions of the second fingers (Lee, FIG. 4A, 2121) that face each other across the gap (Lee, FIG. 4A, see gap), and the contact surfaces (Lee, FIG. 4A, see surfaces) of the first and second terminals (Lee, FIG. 4A, 20, 20’) that face each other across the gap (Lee, FIG. 4A).
[AltContent: textbox (portion of insulative member portions limit card insertion)][AltContent: connector][AltContent: textbox (gap)][AltContent: connector][AltContent: textbox (Intermediate portions)][AltContent: connector][AltContent: connector][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image6.png
    533
    912
    media_image6.png
    Greyscale

With respect to Claim 37: 
Lee in view of Ngo discloses the terminal assembly (Lee, FIG. 1, 20), wherein a portion (Lee, FIG. 4A, see notation) of the insulative member (Lee, FIG. 4A, 10) between the first and second intermediate portions (Lee, FIG. 4A, see notation) is configured to limit an insertion distance of a card inserted into the card-receiving slot.

Claim(s) 39, 44 and 55 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ito et al. (United States Patent 6,652,322).
With respect to Claim 39:
Ito discloses a power terminal (FIG. 9, 20) for a connector (FIG. 7, 10), comprising: 
a first terminal portion (FIG. 9, see notation), the first terminal portion (FIG. 9, see notation) comprising a plurality of metal layers (FIG. 9; 201, 202, 203) stacked in a layer direction (FIG. 9, see notation Z), 
wherein: each metal layer (201, 202, 203) comprises fingers (FIG. 9, see notation) arranged in a row direction (FIG. 9, see notation X) different from the layer direction (FIG. 9, see notation Z), the fingers (FIG. 9, see notation) of the metal layers (201, 202, 203) form rows of contact surfaces (FIG. 9, 201d, 202d, 203d) such that a first row of contact surfaces (FIG. 9, 203d) corresponding to a first one (FIG. 9, see notation 203) of the metal layers (201, 202, 203) is parallel to a second row of contact surfaces (FIG. 9, 202d) corresponding to a second one of the metal layers (FIG. 9, see notation 202), the fingers of the first one of the metal layers (FIG. 9, see notation 203) comprise distal ends curved into hooks (FIG. 7, see notation) having convex surfaces (FIG. 7, see notation), the first row of contact surfaces (FIG. 7, see notation) being disposed on the convex surfaces (FIG. 7, see notation) of the hooks (FIG. 7, see notation) of the first one of the metal layers (FIG. 7, see notation 201), the fingers (FIG. 9, see notation) of the second one of the metal layers (FIG. 9, see notation 202) comprise distal ends (FIG. 9, see notation) having portions with convex surfaces (FIG. 7, see notation), the second row of contact surfaces (FIG. 9, see notation 202d) being disposed on the convex surfaces (FIG. 9, see notation) of the distal ends (FIG. 9, see notation) of the fingers (FIG. 9, see notation) of the second one of the metal layers (FIG. 9, see notation 202), and the rows of contact surfaces (203d) of the metal layers of the first terminal portion (FIG. 9, see notation 203) are configured to contact a same mating surface (FIG. 7, 3).
[AltContent: arrow][AltContent: textbox (2nd terminal portion)][AltContent: arrow][AltContent: textbox (1st terminal portion)][AltContent: textbox (hooks)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    487
    838
    media_image7.png
    Greyscale

[AltContent: textbox (fingers)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st terminal portion)][AltContent: textbox (Z)][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    570
    943
    media_image3.png
    Greyscale

With respect to Claim 44: 
Ito discloses the terminal (FIG. 7, 20), further comprising a second terminal portion (FIG. 7, 20-lower), the second terminal portion (FIG. 7, 20-lower) comprising a plurality of metal layers (FIG. 7; 201-lower, 202-lower, 203-lower) stacked in the layer direction (FIG. 9, see notation), 
wherein: each metal layer (201, 202, 20) of the second terminal portion (FIG. 7, 20-lower) comprises fingers (FIG. 9, see notation) arranged in direction parallel to the row direction (FIG. 9, see notation X), the fingers (FIG. 9, see notation) of the metal layers of the second terminal portion (FIG. 7, see notation) form rows of contact surfaces (FIG. 9; 201d, 202d, 203d, see notation) such that a first row of contact surfaces (FIG. 9, see notation) corresponding to a first one of the metal layers (203) of the second terminal portion (FIG. 7, see notation) is parallel to a second row of contact surfaces (FIG. 9, see notation 202d) corresponding to a second one of the metal layers (202) of the second terminal portion (FIG. 7, see notation), the fingers (FIG. 9, see notation) of the first one of the metal layers (203) of the second terminal portion (FIG. 7, see notation) comprise distal ends curved into hooks having convex surfaces (FIG. 7, see notation), the first row of contact surfaces (FIG. 9, see notation) of the second terminal portion (FIG. 7, see notation) being disposed on the convex surfaces of the hooks (FIG. 9, see notation) of the first one (203) of the metal layers of the second terminal portion (FIG. 7, see notation), the fingers (FIG. 9, see notation) of the second one of the metal layers (202) of the second terminal portion (FIG. 7, see notation) comprise distal ends having portions with convex surfaces (FIG. 7, see notation), the second row of contact surfaces (202D) of the second terminal portion (202) being disposed on the convex surfaces (FIG. 7, see notation) of the distal ends of the fingers (FIG. 9, see notation) of the second one of the metal layers (202) of the second terminal portion (FIG. 7, see notation), and the rows of contact surfaces (202d) of the metal layers of the second terminal portion (FIG. 9, see notation) are configured to contact an opposite side (FIG. 7, 4) of the card (FIG. 7, 1) from the rows of contact surfaces of the metal layers of the first terminal portion (FIG. 7, see notation).
With respect to Claim 55: 
Ito discloses the terminal, wherein the fingers (FIG. 9, see notation) of one of the metal layers (FIG. 9, 203) have a length (longer) that is different from a length of the fingers of another one (FIG. 9, 202) of the metal layers.

Allowable Subject Matter
Claims 3, 12 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a distance (d2) between one of the first contact points and a nearest one of the second contact points is less than or equal to 3.5 mm, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first fingers are disposed in a first row in a row direction, and the second fingers are disposed in a second row in a second direction parallel to the row direction, and a width of at least one of the first fingers in a direction parallel to the row direction is less than a width of at least one of the second fingers in a direction parallel to the row direction, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 54, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a total width of the first fingers at the second ends is within 10% of a width at the second end of the second finger external to the base, each of the widths at the second ends of the first and second fingers being a dimension parallel to the row direction, as recited in claim 54, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831